
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35



CLARIENT, INC.

AMENDED AND RESTATED

LOAN AGREEMENT


--------------------------------------------------------------------------------



        THIS INSTRUMENT OR CERTIFICATE AND THE RIGHTS EVIDENCED HEREBY ARE
SUBJECT TO THE TERMS OF THAT CERTAIN SUBORDINATION AGREEMENT, DATED
SEPTEMBER 29, 2006, AMONG CLARIENT, INC., CLARIENT DIAGNOSTIC SERVICES, INC.
CLRT ACQUISITION, LLC, GENERAL ELECTRIC CAPITAL CORPORATION AND COMERICA BANK,
AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, AND
ANY TRANSFEREE BY ACCEPTANCE OF SUCH TRANSFER AGREES TO BE BOUND BY THE TERMS
THEREBY.

        This AMENDED AND RESTATED LOAN AGREEMENT (this "Agreement") is entered
into as of February 28, 2008, by and between COMERICA BANK ("Bank") and
CLARIENT, INC. ("Borrower").

RECITALS

        Borrower and Bank are parties to that certain Loan Agreement dated as of
February 13, 2003, as amended, including, without limitation, by that certain
First Amendment to Loan Agreement dated as of October 21, 2003, that certain
Second Amendment to Loan Agreement dated as of January 22, 2004, that certain
Third Amendment to Loan Agreement dated as of January 31, 2005, that certain
Fourth Amendment to Loan Agreement dated as of March 11, 2005, that certain
Consent and Waiver dated as of July 13, 2005, that certain Waiver and Fifth
Amendment to Loan Agreement dated as of August 1, 2005, that certain letter
agreement dated as of January 26, 2006, that certain Sixth Amendment to Loan
Agreement dated as of February 28, 2006, that certain Seventh Amendment to Loan
Agreement dated as of January 17, 2007, that certain Waiver and Eighth Amendment
to Loan Agreement dated as of February 28, 2007, that certain Ninth Amendment to
Loan Agreement dated as of March 15, 2007, and that certain Tenth Amendment and
Waiver to Loan Agreement dated as of November 1. 2007 (collectively, the
"Original Agreement"). The parties desire to amend and restate the terms of the
Original Agreement and to evidence the obligations of Borrower to Bank. This
Agreement sets forth the terms on which Bank will advance credit to Borrower,
and Borrower will repay the amounts owing to Bank.

AGREEMENT

        The parties agree as follows:

1.     DEFINITIONS AND CONSTRUCTION.

        1.1    Definitions.    As used in this Agreement, the following terms
shall have the following definitions:

        "Advance" or "Advances" means a cash advance or cash advances under the
Revolving Facility.

        "Affiliate" means, with respect to any Person, any Person that owns or
controls directly or indirectly such Person, any Person that controls or is
controlled by or is under common control with such Person, and each of such
Person's senior executive officers, directors, and partners.

        "Bank Expenses" means all: reasonable costs or expenses (including
reasonable attorneys' fees and expenses) incurred in connection with the
preparation, negotiation, administration, and enforcement of the Loan Documents;
and Bank's reasonable attorneys' fees and expenses incurred in amending,
enforcing or defending the Loan Documents (including fees and expenses of
appeal), incurred before, during and after an Insolvency Proceeding, whether or
not suit is brought.

        "Business Day" means any day that is not a Saturday, Sunday, or other
day on which banks in the State of California are authorized or required to
close.

1

--------------------------------------------------------------------------------



        "Change in Control" shall mean a transaction in which any "person" or
"group" (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the "beneficial owner" (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of Borrower
ordinarily entitled to vote in the election of directors, empowering such
"person" or "group" to elect a majority of the Board of Directors of Borrower,
who did not have such power before such transaction.

        "Closing Date" means the date of this Agreement.

        "Code" means the California Uniform Commercial Code.

        "Contingent Obligation" means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to
(i) any indebtedness, lease, dividend, letter of credit or other obligation of
another, including, without limitation, any such obligation directly or
indirectly guaranteed, endorsed, co-made or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable, provided that Borrower's obligation to indemnify or otherwise
compensate Guarantor with respect to losses and expenses as a result of
guaranteeing the Obligations of Borrower shall not constitute a Contingent
Obligation unless and until any such losses and expenses have been incurred by
Guarantor; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards, or merchant services issued or provided for the account
of that Person; and (iii) all obligations arising under any interest rate,
currency or commodity swap agreement, interest rate cap agreement, interest rate
collar agreement, or other agreement or arrangement designed to protect such
Person against fluctuation in interest rates, currency exchange rates or
commodity prices; provided, however, that the term "Contingent Obligation" shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

        "Credit Extension" means each Advance, or any other extension of credit
by Bank for the benefit of Borrower hereunder.

        "Current Liabilities" means, as of any applicable date, all amounts that
should, in accordance with GAAP, be included as current liabilities on the
consolidated balance sheet of Borrower and its Subsidiaries, as at such date,
plus, to the extent not already included therein, all outstanding Credit
Extensions made under this Agreement, including all Indebtedness that is payable
upon demand or within one year from the date of determination thereof unless
such Indebtedness is renewable or extendible at the option of Borrower or any
Subsidiary to a date more than one year from the date of determination.

        "Daily Balance" means the amount of the Obligations owed at the end of a
given day.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

        "Event of Default" has the meaning assigned in Article 8.

        "GAAP" means generally accepted accounting principles as in effect from
time to time.

        "Guarantor" means each of Safeguard Delaware, Inc. and Safeguard
Scientifics (Delaware), Inc.

2

--------------------------------------------------------------------------------



        "Indebtedness" means (a) all indebtedness for borrowed money or the
deferred purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

        "Insolvency Proceeding" means any proceeding commenced by or against any
person or entity under any provision of the United States Bankruptcy Code, as
amended, or under any other bankruptcy or insolvency law, including assignments
for the benefit of creditors, formal or informal moratoria, compositions,
extension generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

        "Investment" means any beneficial ownership of debt or equity securities
(including stock, partnership interest or other securities) issued by any
Person, or any loan, advance or capital contribution to any Person.

        "IRC" means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

        "Letter of Credit" means a standby letter of credit issued by Bank at
Borrower's request in accordance with Section 2.2.

        "Lien" means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

        "Loan Documents" means, collectively, this Agreement, any note or notes
executed by Borrower, and any other agreement entered into in connection with
this Agreement, all as amended or extended from time to time.

        "Material Adverse Effect" means a material adverse effect on (i) the
business operations, condition (financial or otherwise) or prospects of Borrower
and its Subsidiaries taken as a whole or (ii) the ability of Borrower to repay
the Obligations or otherwise perform its obligations under the Loan Documents.

        "Net Worth" means with respect to Borrower as of any date of
determination, the sum of capital stock and additional paid-in capital plus
retained earnings (or minus accumulated deficit) of Borrower and its
Subsidiaries, minus intangible assets, on a consolidated basis determined in
accordance with GAAP.

        "Obligations" means all debt, principal, interest, Bank Expenses and
other amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

        "Periodic Payments" means all installments or similar recurring payments
that Borrower may now or hereafter become obligated to pay to Bank pursuant to
the terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

        "Permitted Indebtedness" means:

        (a)   Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;

        (b)   Indebtedness existing on the Closing Date and disclosed in the
Schedule;

3

--------------------------------------------------------------------------------



        (c)   Indebtedness in the form of equipment leases or purchase money
financing for equipment, provided the aggregate amount of such Indebtedness does
not exceed $5,000,000;

        (d)   Subordinated Debt; and

        (e)   Extensions, renewals or refinancing of the Indebtedness described
in clauses (a) through (d) above, provided that the principal amount thereof is
not increased or the terms thereof are not modified to impose more burdensome
terms upon Borrower.

        "Permitted Investment" means:

        (a)   Investments existing on the Closing Date disclosed in the
Schedule;

        (b)   (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor's Corporation or Moody's Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank's money market accounts; and

        (c)   Investments in joint ventures, strategic alliances or similar
arrangements in the ordinary course of Borrower's business or approved by
Borrower's Board of Directors, provided that the cash portion of such
Investments not exceed $250,000 in the aggregate in any fiscal year.

        "Permitted Liens" means the following:

        (a)   Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;

        (b)   Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank's security
interests;

        (c)   Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, or (ii) existing on such equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment;

        (d)   Liens upon or in any accounts receivable or inventory of Borrower
or any of its Subsidiaries; and

        (e)   Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (d) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.

        "Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

        "Prime Rate" means the variable rate of interest, per annum, most
recently announced by Bank, as its "prime rate," whether or not such announced
rate is the lowest rate available from Bank.

4

--------------------------------------------------------------------------------



        "Quick Assets" means, at any date as of which the amount thereof shall
be determined, the unrestricted cash and cash-equivalents, accounts receivable
and investments with maturities not to exceed 90 days, of Borrower determined in
accordance with GAAP.

        "Responsible Officer" means each of the Chief Executive Officer, the
Chief Operating Officer, the Chief Financial Officer and the Controller of
Borrower.

        "Revolving Facility" means the facility under which Borrower may request
Bank to issue Advances, as specified in Section 2.1(a) hereof.

        "Revolving Line" means a credit extension of up to Nine Million Dollars
($9,000,000).

        "Revolving Maturity Date" means February 26, 2009.

        "Schedule" means the schedule of exceptions attached hereto and approved
by Bank, if any.

        "Subordinated Debt" means any debt incurred by Borrower that is
subordinated to the debt owing by Borrower to Bank on terms reasonably
acceptable to Bank (and identified as being such by Borrower and Bank).

        "Subsidiary" means any corporation, company or partnership in which
(i) any general partnership interest or (ii) more than 50% of the stock or other
units of ownership which by the terms thereof has the ordinary voting power to
elect the Board of Directors, managers or trustees of the entity, at the time as
of which any determination is being made, is owned by Borrower, either directly
or through an Affiliate.

        1.2    Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with GAAP and all calculations
made hereunder shall be made in accordance with GAAP. When used herein, the
terms "financial statements" shall include the notes and schedules thereto.

2.     LOAN AND TERMS OF PAYMENT.

        2.1    Credit Extensions.    Borrower promises to pay to the order of
Bank, in lawful money of the United States of America, the aggregate unpaid
principal amount of all Credit Extensions made by Bank to Borrower hereunder.
Borrower shall also pay interest on the unpaid principal amount of such Credit
Extensions at rates in accordance with the terms hereof.

        (a)    Revolving Advances.    

          (i)  Subject to and upon the terms and conditions of this Agreement,
Borrower may request and Bank agrees to make Advances in an aggregate
outstanding amount not to exceed the Revolving Line. Subject to the terms and
conditions of this Agreement, amounts borrowed pursuant to this Section 2.1(a)
may be repaid and reborrowed at any time prior to the Revolving Maturity Date,
at which time all Advances under this Section 2.1(a) shall be immediately due
and payable. Borrower may prepay any Advances without penalty or premium.

         (ii)  Whenever Borrower desires an Advance, Borrower will notify Bank
by facsimile transmission or telephone no later than 3:00 p.m. Pacific time, on
the Business Day that the Advance is to be made. Each such notification shall be
promptly confirmed by a Payment/Advance Form in substantially the form of
Exhibit B hereto. Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank's discretion such
Advances are necessary to meet Obligations which have become due and remain
unpaid. Bank shall be entitled to rely on any telephonic notice given by a
person who Bank reasonably believes to be a Responsible Officer or a designee
thereof, and Borrower shall indemnify and hold Bank harmless for any damages or
loss suffered by Bank as a result of such reliance.

5

--------------------------------------------------------------------------------






Bank will credit the amount of Advances made under this Section 2.1(a) to
Borrower's deposit account.

        2.2    Letters of Credit.    In reliance on the representations and
warranties of Borrower set forth herein, at any time and from time to time from
the date hereof through the Business Day immediately prior to the Revolving
Maturity Date, Bank shall issue for the account of Borrower a standby letter of
credit in an amount not to exceed $3,000,000 (the "Letter of Credit") upon
receipt of a Standby Letter of Credit Application and Agreement, duly executed
by Borrower. Any amounts drawn under the Letter of Credit shall be charged as
Advances against the Revolving Line unless Borrower does not have sufficient
borrowing availability under the Revolving Line, in which case Borrower will
immediately repay such amounts in immediately available good funds. The Letter
of Credit shall be in form and substance acceptable to Bank in its sole
discretion and shall be subject to the terms and conditions of Bank's form
application and letter of credit agreement. Borrower will pay any standard
issuance and other fees that Bank notifies Borrower it will charge for issuing
and processing the Letter of Credit.

        2.3    Interest Rates, Payments, and Calculations.    

        (a)    Interest Rates.    Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding Daily Balance thereof, which
shall be a Base Rate Option Advance or a LIBOR Option Advance as elected by
Borrower in accordance with the terms set forth in the LIBOR Addendum to Amended
and Restated Loan Agreement executed in connection herewith ("LIBOR Addendum"),
and shall bear interest on the outstanding Daily Balance thereof at the
applicable rate set forth in such LIBOR Addendum.

        (b)    Late Fee: Default Rate.    If any payment is not made within ten
(10) days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

        (c)    Payments.    Interest hereunder shall be due and payable on the
thirteenth (13th) calendar day of each month during the term hereof. Bank shall,
at its option, charge such interest, all Bank Expenses, and all Periodic
Payments against any of Borrower's deposit accounts or against the Revolving
Line and, in the case of charges against the Revolving Line, those amounts shall
thereafter accrue interest at the rate then applicable hereunder. Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder. All payments shall be free and clear of any taxes, withholdings,
duties, impositions or other charges, to the end that Bank will receive the
entire amount of any Obligations payable hereunder, regardless of source of
payment.

        (d)    Computation.    In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased, effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

        2.4    Crediting Payments.    Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies. After the
occurrence of an Event of Default, the receipt by Bank of any wire transfer of
funds, check, or other item of payment shall be immediately applied to
conditionally reduce Obligations, but shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when

6

--------------------------------------------------------------------------------



presented for payment. Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 12:00 noon Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day. Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

        2.5    Fees.    Borrower shall pay to Bank the following:

        (a)    Facility Fee.    On the Closing Date, a Facility Fee equal to
Twenty Thousand Dollars ($20,000), which shall be nonrefundable; and

        (b)    Bank Expenses.    On the Closing Date, all Bank Expenses incurred
through the Closing Date, including reasonable attorneys' fees (billed at
customary rates for Bank's counsel) and expenses and, after the Closing Date,
all Bank Expenses, including reasonable attorneys' fees (billed at customary
rates for Bank's counsel) and expenses, as and when they become due. All such
expenses shall be payable only after Bank has delivered to Borrower statements
in customary form showing in reasonable detail the expenses being billed.

        2.6    Additional Costs.    In case any law, regulation, treaty or
official directive or the interpretation or application thereof first adopted or
imposed after the date of this Agreement by any court or any governmental
authority charged with the administration thereof or the compliance with any
guideline or request of any central bank or other governmental authority
(whether or not having the force of law):

        (a)   subjects Bank to any tax with respect to payments of principal or
interest or any other amounts payable hereunder by Borrower or otherwise with
respect to the transactions contemplated hereby (except for taxes on the overall
net income of Bank imposed by the United States of America or any political
subdivision thereof);

        (b)   imposes, modifies or deems applicable any deposit insurance,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of, or loans by, Bank; or

        (c)   imposes upon Bank any other condition with respect to its
performance under this Agreement,

and the result of any of the foregoing is to increase the cost to Bank, reduce
the income receivable by Bank or impose any expense upon Bank with respect to
the Obligations, Bank shall notify Borrower thereof. Borrower agrees to pay to
Bank the amount of such increase in cost, reduction in income or additional
expense as and when such cost, reduction or expense is incurred or determined,
upon presentation by Bank of a statement of the amount and setting forth Bank's
calculation thereof, all in reasonable detail, which statement shall be deemed
true and correct absent manifest error.

        2.7    Term.    This Agreement shall become effective on the Closing
Date and, subject to Section 12.7, shall continue in full force and effect for
so long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement, whichever is longer. Notwithstanding the
foregoing, Bank shall have the right to terminate its obligation to make Credit
Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.

7

--------------------------------------------------------------------------------



3.     CONDITIONS OF LOANS.

        3.1    Conditions Precedent to Initial Credit Extension.    The
obligation of Bank to make the initial Credit Extension is subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, the following:

        (a)   this Agreement;

        (b)   a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

        (c)   a LIBOR Addendum to Amended and Restated Loan Agreement;

        (d)   an Affirmation of Guaranty from each Guarantor;

        (e)   an Affirmation of Subordination (Safeguard Delaware, Inc.);

        (f)    payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;

        (g)   current financial statements of Borrower; and

        (h)   such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

        3.2    Conditions Precedent to all Credit Extensions.    The obligation
of Bank to make each Credit Extension, including the initial Credit Extension,
is further subject to the following conditions:

        (a)   timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

        (b)   the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this
Section 3.2.

4.     INTENTIONALLY OMITTED.

5.     REPRESENTATIONS AND WARRANTIES.

        Borrower represents and warrants as follows:

        5.1    Due Organization and Qualification.    Except as disclosed on the
Schedule, Borrower and each Subsidiary is a corporation or other organization
duly existing under the laws of its state of formation and qualified and
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified.

        5.2    Due Authorization; No Conflict.    The execution, delivery, and
performance of the Loan Documents are within Borrower's powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower's Certificate of Incorporation or Bylaws, nor,
except as disclosed on the Schedule, will they constitute an event of default
under any material agreement to which Borrower is a party or by which Borrower
is bound. Except as disclosed on the Schedule, Borrower is not in default under
any material agreement to which it is a party or by which it is bound.

8

--------------------------------------------------------------------------------



        5.3    Name; Location of Chief Executive Office.    Except as disclosed
in the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.

        5.4    Litigation.    Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which a likely adverse decision would
reasonably be expected to have a Material Adverse Effect.

        5.5    No Material Adverse Change in Financial Statements.    All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower's financial condition as of the date thereof and Borrower's
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

        5.6    Solvency; Payment of Debts.    Borrower is solvent and able to
pay its debts (including trade debts) as they mature.

        5.7    Regulatory Compliance.    Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA, and no event has occurred resulting from Borrower's
failure to comply with ERISA that could result in Borrower's incurring any
material liability. Borrower is not an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940. Borrower is not engaged principally, or as one of the
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T and U
of the Board of Governors of the Federal Reserve System). Borrower has complied
with all the provisions of the Federal Fair Labor Standards Act. Borrower has
not violated any statutes, laws, ordinances or rules applicable to it, violation
of which could have a Material Adverse Effect.

        5.8    Environmental Condition.    Except as disclosed in the Schedule,
and except to the extent which has not had and is not reasonably expected to
have a Material Adverse Effect, none of Borrower's or any Subsidiary's
properties or assets has ever been used by Borrower or any Subsidiary or, to the
best of Borrower's knowledge, by previous owners or operators, in the disposal
of, or to produce, store, handle, treat, release, or transport, any hazardous
waste or hazardous substance other than in accordance with applicable law; to
the best of Borrower's knowledge, none of Borrower's properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a hazardous waste or hazardous substance disposal site, or
a candidate for closure pursuant to any environmental protection statute; no
lien arising under any environmental protection statute has attached to any
revenues or to any real or personal property owned by Borrower or any
Subsidiary; and neither Borrower nor any Subsidiary has received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal, state or other governmental agency concerning any action or
omission by Borrower or any Subsidiary resulting in the releasing, or otherwise
disposing of hazardous waste or hazardous substances into the environment.

        5.9    Taxes.    Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein, except to the extent
the same could not reasonably be expected to have a Material Adverse Effect.

        5.10    Subsidiaries.    Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.

        5.11    Government Consents.    Borrower and each Subsidiary have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower's business as currently
conducted, the failure to obtain which could reasonably be expected to have a
Material Adverse Effect.

9

--------------------------------------------------------------------------------



        5.12    Accounts.    Except as set forth in the Schedule, and subject to
Section 6.6 hereof, none of Borrower's nor any Subsidiary's cash or securities
is maintained or invested with a Person other than Bank.

        5.13    Full Disclosure.    No representation, warranty or other
statement made by Borrower in any certificate or written statement furnished to
Bank in connection with the Loan Documents contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained in such certificates or statements not misleading.

6.     AFFIRMATIVE COVENANTS.

        Borrower covenants and agrees that, until payment in full of all
outstanding Obligations, and for so long as Bank may have any commitment to make
a Credit Extension hereunder, Borrower shall do all of the following:

        6.1    Good Standing.    Borrower shall maintain its and each of its
Subsidiaries' corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law, where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect. Borrower shall
maintain, and shall cause each of its Subsidiaries to maintain, in force all
licenses, approvals and agreements, the loss of which could reasonably be
expected to have a Material Adverse Effect.

        6.2    Government Compliance.    Borrower shall meet, and shall cause
each Subsidiary to meet, the minimum funding requirements of ERISA with respect
to any employee benefit plans subject to ERISA. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a Material Adverse Effect.

        6.3    Financial Statements, Reports, Certificates.    Borrower shall
deliver the following to Bank: (a) as soon as available, but in any event within
thirty (30) days after the end of each calendar month, a company prepared
consolidated balance sheet, income, and cash flow statement covering Borrower's
consolidated operations during such period, prepared in accordance with GAAP
(except for the omission of footnotes), consistently applied, in a form
acceptable to Bank and certified by a Responsible Officer; (b) as soon as
available, but in any event within ninety (90) days after the end of Borrower's
fiscal year, audited consolidated financial statements of Borrower prepared in
accordance with GAAP, consistently applied, together with an unqualified opinion
on such financial statements of an independent certified public accounting firm
reasonably acceptable to Bank; (c) if applicable, copies of all statements,
reports and notices sent or made available generally by Borrower to its security
holders or to any holders of Subordinated Debt and all reports on Forms 10-K
(within ninety (90) days after the end of Borrower's fiscal year end or, if
extended under SEC provisions) and 10-Q (within 45 days after the end of each
quarter or, if extended under SEC provisions) filed with the Securities and
Exchange Commission; (d) promptly upon receipt of notice thereof, a report of
any legal actions pending or threatened against Borrower or any Subsidiary that
could result in damages or costs to Borrower or any Subsidiary of Fifty Thousand
Dollars ($50,000) or more; and (e) such budgets, sales projections, operating
plans or other financial information as Bank may reasonably request from time to
time generally prepared by Borrower in the ordinary course of business.

        Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit C hereto.

        6.4    Taxes.    Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely

10

--------------------------------------------------------------------------------




payment or deposit of all material tax payments and withholding taxes required
of it by applicable laws, including, but not limited to, those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon request, furnish Bank with proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

        6.5    Insurance.    

        (a)   Borrower, at its expense, shall keep its property insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower's business is
conducted on the date hereof. Borrower shall also maintain insurance relating to
Borrower's business, ownership and use of the Borrower's assets in amounts and
of a type that are customary to businesses similar to Borrower's.

        (b)   Upon Bank's request, Borrower shall deliver to Bank certified
copies of such policies of insurance and evidence of the payments of all
premiums therefor.

        6.6    Accounts.    Borrower shall maintain and shall cause each of its
Subsidiaries to maintain its primary depository, operating, and investment
accounts with Bank and/or Comerica Securities, Inc.

        6.7    [Intentionally Omitted.]    

        6.8    Net Worth.    Borrower shall not, at any time during the periods
set forth below, allow its Net Worth to fall below the given amount:

Period


--------------------------------------------------------------------------------

  Minimum Net Worth

--------------------------------------------------------------------------------

  1/1/08 - 3/31/08   $ (5,300,000 ) 4/1/08 - 6/30/08   $ (6,740,000 )
7/1/08 - 9/30/08   $ (7,500,000 )

        Covenant to be reset no later than 9/30/08.

        6.9    Further Assurances.    At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

7.     NEGATIVE COVENANTS.

        Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until payment in full of the outstanding Obligations or
for so long as Bank may have any commitment to make any Credit Extensions,
Borrower will not do any of the following:

        7.1    Dispositions.    Convey, sell, lease, transfer or otherwise
dispose of (collectively, a "Transfer"), or permit any of its Subsidiaries to
Transfer, all or any material part of its business or property, including its
Intellectual Property, other than: (i) Transfers of Inventory in the ordinary
course of business; (ii) Transfers of non-exclusive licenses and similar
arrangements for the use of the property of Borrower or its Subsidiaries in the
ordinary course of business; or (iii) Transfers of worn-out or obsolete
Equipment which was not financed by Bank.

        7.2    Change in Business; Change in Control or Executive
Office.    Engage in any business, or permit any of its Subsidiaries to engage
in any business, other than the business of offering systems, equipment,
services and other items for diagnostic testing, and any business substantially
similar or related thereto (or incidental thereto); or cease to conduct business
in the manner conducted by

11

--------------------------------------------------------------------------------




Borrower as of the Closing Date; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or change its legal name; or without Bank's prior written consent,
which shall not be unreasonably withheld, change the date on which its fiscal
year ends.

        7.3    Mergers or Acquisitions.    Merge or consolidate, or permit any
of its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person, except
where no Event of Default has occurred, is continuing or would exist after
giving effect to the transactions.

        7.4    Indebtedness.    Create, incur, assume or be or remain liable
with respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

        7.5    Encumbrances.    Create, incur, assume or suffer to exist any
Lien with respect to any of its property, or assign or otherwise convey any
right to receive income, including the sale of any accounts, or permit any of
its Subsidiaries so to do, except for Permitted Liens. Agree with any Person
other than Bank or any creditor as permitted under this Agreement, not to grant
a security interest in, or otherwise encumber, any of its property, or permit
any Subsidiary to do so, except for Permitted Liens.

        7.6    Distributions.    Pay any dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock, or permit any of its Subsidiaries to do so, except that
Borrower may repurchase the stock of employees and former employees pursuant to
stock repurchase agreements as long as an Event of Default does not exist prior
to such repurchase or would not exist after giving effect to such repurchase.

        7.7    Investments.    Directly or indirectly acquire or own, or make
any Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Bank in form and
substance satisfactory to Bank; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement (other than this Agreement) that restricts such
Subsidiary from paying dividends or otherwise distributing property to Borrower.

        7.8    Transactions with Affiliates.    Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower
except for transactions that are determined in good faith by a disinterested
majority of Borrower's board of directors or committee thereof to be on fair and
reasonable terms and that are no less favorable to Borrower than would be
obtained in an arm's length transaction with a non-affiliated Person.
Notwithstanding the foregoing, Borrower shall be permitted to enter into and
carry out its obligations under that certain Reimbursement and Indemnity
Agreement with Guarantors, dated as of March 11, 2005, as amended from time to
time.

        7.9    Subordinated Debt.    Make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment,
except in compliance with the terms of such Subordinated Debt, or amend any
provision contained in any documentation relating to the Subordinated Debt
without Bank's prior written consent.

        7.10    Compliance.    Become an "investment company" or be controlled
by an "investment company," within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, except with respect to all of the foregoing to an extent which does
not have a Material Adverse Effect, or permit any of its Subsidiaries to do any
of the foregoing.

12

--------------------------------------------------------------------------------



        7.11    Negative Pledge Agreements.    Permit the inclusion in any
contract to which it or a Subsidiary becomes a party of any provisions that
could restrict or invalidate the creation of a security interest in any of
Borrower's or such Subsidiary's property, except contracts relating to Permitted
Indebtedness or assets subject to Permitted Liens.

8.     EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an Event of
Default by Borrower under this Agreement:

        8.1    Payment Default.    If Borrower fails to pay, when due, any of
the Obligations;

        8.2    Covenant Default.    If Borrower fails to perform any obligation
under Article 6 or violates any of the covenants contained in Article 7 of this
Agreement, or fails or neglects to perform, keep, or observe any other material
term, provision, condition, covenant, or agreement contained in this Agreement,
in any of the Loan Documents, or in any other present or future agreement
between Borrower and Bank and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within fifteen (15) days after Borrower receives notice
thereof from Bank; provided, however, that if the default cannot by its nature
be cured within the fifteen (15) day period or cannot after diligent attempts by
Borrower be cured within such fifteen (15) day period, and such default is
likely to be cured within a reasonable time, then Borrower shall have an
additional reasonable period (which shall not in any case exceed thirty
(30) days) to attempt to cure such default, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default (provided that no Credit Extensions will be required to be made during
such cure period);

        8.3    Material Adverse Effect.    If there occurs any circumstance or
circumstances that has or have a Material Adverse Effect;

        8.4    Attachment.    If any portion of Borrower's assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower's assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower's assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period);

        8.5    Insolvency.    If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within forty five (45) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);

        8.6    Other Agreements.    If there is a default or other failure to
perform in any agreement to which Borrower is a party or by which it is bound
resulting in a right by a third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of Five
Hundred Thousand Dollars ($500,000) or which could reasonably be expected to
have a Material Adverse Effect;

13

--------------------------------------------------------------------------------



        8.7    Subordinated Debt.    If Borrower makes any payment on account of
Subordinated Debt, except to the extent such payment is allowed under any
subordination agreement entered into with Bank;

        8.8    Judgments.    If a judgment or judgments for the payment of money
in an amount, individually or in the aggregate, of at least Five Hundred
Thousand Dollars ($500,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of such judgment); or

        8.9    Misrepresentations.    If any material misrepresentation or
material misstatement exists now or hereafter in any warranty or representation
set forth herein or in any certificate delivered to Bank by any Responsible
Officer pursuant to this Agreement or to induce Bank to enter into this
Agreement or any other Loan Document.

        8.10    Guaranty.    If any guaranty of all or a portion of the
Obligations (a "Guaranty") ceases for any reason to be in full force and effect,
or any guarantor fails to perform any obligation under any Guaranty or a
security agreement securing any Guaranty (collectively, the "Guaranty
Documents"), or any event of default occurs under any Guaranty Document or any
guarantor revokes or purports to revoke a Guaranty, or any material
misrepresentation or material misstatement exists now or hereafter in any
warranty or representation set forth in any Guaranty Document or in any
certificate delivered to Bank in connection with any Guaranty Document, or if
any of the circumstances described in Sections 8.3 through 8.8 occur with
respect to any guarantor, or any circumstances arise causing Bank, in good
faith, to become insecure as to the satisfaction of any of any guarantor's
obligations under the Guaranty Documents.

        8.11    Letter of Credit Default.    Borrower defaults under any
reimbursement obligation or other obligation of Borrower under the Standby
Letter of Credit Application and Agreement or other standard form letter of
credit application and reimbursement agreement as may be in effect from time to
time.

9.     BANK'S RIGHTS AND REMEDIES.

        9.1    Rights and Remedies.    Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

        (a)   Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);

        (b)   Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

        (c)   Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank; and

        (d)   If an Event of Default has occurred pursuant to Section 8.10,
demand that Borrower (i) deposit cash with Bank in an amount equal to the amount
of any Letters of Credit remaining undrawn, as collateral security for the
repayment of any future drawings under such Letters of Credit, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and Borrower shall promptly deposit and
pay such amounts.

14

--------------------------------------------------------------------------------



        9.2    Bank Expenses.    If Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Borrower: (a) make payment of the same or any part
thereof; (b) set up such reserves under a loan facility in Section 2.1 as Bank
deems necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.5
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided. Any payments made by Bank shall not
constitute an agreement by Bank to make similar payments in the future or a
waiver by Bank of any Event of Default under this Agreement.

        9.3    Remedies Cumulative.    Bank's rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower's part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given.

        9.4    Demand; Protest.    Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.

10.   NOTICES.

        Unless otherwise provided in this Agreement, all notices or demands by
any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

  If to Borrower:   CLARIENT, INC.
31 Columbia
Aliso Viejo, CA 92656
Attn: Chief Financial Officer
FAX: (949) 485-5865
 
If to Bank:
 
Comerica Bank
75 E Trimble Road
San Jose, CA 95131
FAX: (408) 556-5091
 
with a copy to:
 
Comerica Bank
11921 Freedom Drive, Suite 920
Reston, VA 20190
Attn: Peter Bendoris
FAX: (703) 467-9308

        The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.

15

--------------------------------------------------------------------------------



11.   CHOICE OF LAW AND VENUE: JURY TRIAL WAIVER.

        This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. THE
UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

12.   REFERENCE PROVISION.

        12.1    In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.

        12.2    With the exception of the items specified in Section 12.3,
below, any controversy, dispute or claim (each, a "Claim") between the parties
arising out of or relating to this Agreement or any other document, instrument
or agreement between the undersigned parties (collectively in this Section, the
"Loan Documents"), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure ("CCP"), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
"Court").

        12.3    The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This Agreement does not limited the right of any party to exercise
or oppose any of the rights and remedies described in clauses (i) and (ii) or to
seek or oppose from a court of competent jurisdiction any of the items described
in clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this Agreement.

        12.4    The referee shall be a retired Judge or Justice selected by
mutual written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.

        12.5    The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (12)) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

        12.6    The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party's failure to

16

--------------------------------------------------------------------------------




provide requested discovery for any reason whatsoever. Unless otherwise ordered
based upon good cause shown, no party shall be entitled to "priority" in
conducting discovery, depositions may be taken by either party upon seven
(7) days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.

        12.7    Except as expressly set forth in this Agreement, the referee
shall determine the manner in which the reference proceeding is conducted
including the time and place of hearings, the order of presentation of evidence,
and all other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee's power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

        12.8    The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California. The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding. The referee shall
be empowered to enter equitable as well as legal relief, enter equitable orders
that will be binding on the parties and rule on any motion which would be
authorized in a court proceeding, including without limitation motions for
summary judgment or summary adjudication. The referee shall issue a decision at
the close of the reference proceeding which disposes of all claims of the
parties that are the subject of the reference. Pursuant to CCP Section 644, such
decision shall be entered by the Court as a judgment or an order in the same
manner as if the action had been tried by the Court and any such decision will
be final, binding and conclusive. The parties reserve the right to appeal from
the final judgment or order or from any appealable decision or order entered by
the referee. The parties reserve the right to findings of act, conclusions of
law, a written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

        12.9    If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
Section 1280 through Section 1294.2 of the CCP as amended from time to time. The
limitations with respect to discovery set forth above shall apply to any such
arbitration proceeding.

        12.10    THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES,
DISPUTES AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A
REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

13.   GENERAL PROVISIONS.

        13.1    Successors and Assigns.    This Agreement shall bind and inure
to the benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank's prior written consent,
which consent may

17

--------------------------------------------------------------------------------



be granted or withheld in Bank's sole discretion. Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank's
obligations, rights and benefits hereunder.

        13.2    Indemnification.    Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank's gross
negligence or willful misconduct.

        13.3    Time of Essence.    Time is of the essence for the performance
of all obligations set forth in this Agreement.

        13.4    Severability of Provisions.    Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

        13.5    Amendments in Writing, Integration.    All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

        13.6    Counterparts.    This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

        13.7    Survival.    All covenants, representations and warranties made
in this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to Borrower. The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 13.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

        13.8    Confidentiality.    In handling any confidential information,
Bank and all employees and agents of Bank shall exercise the same degree of care
that Bank exercises with respect to its own proprietary information of the same
types to maintain the confidentiality of any non-public information thereby
received or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrower and have delivered a copy to Borrower, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order,
(iv) as may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder. Confidential information hereunder shall
not include information that either: (a) is in the public domain or in the
knowledge or possession of Bank (which information was not previously disclosed
to Bank by Borrower pursuant to confidentiality protections) when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank through no
fault of Bank; or (b) is disclosed to Bank by a third party, provided Bank does
not have actual knowledge that such third party is prohibited from disclosing
such information.

18

--------------------------------------------------------------------------------



        13.9    Effect of Amendment and Restatement.    This Agreement is
intended to and does completely amend and restate, without novation, the
Original Agreement. All Advances and Obligations outstanding (and as defined
under) the Original Agreement are deemed, respectively, Advances and Obligations
under (and as defined in) this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

19

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

    CLARIENT, INC.
 
 
By:
 
/s/ JAMES AGNELLO

--------------------------------------------------------------------------------


 
 
Title:
 
Sr. Vice President & Chief Financial Officer

--------------------------------------------------------------------------------


 
 
COMERICA BANK
 
 
By:
 
/s/ PETER BENDORIS

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.35



CLARIENT, INC. AMENDED AND RESTATED LOAN AGREEMENT
